In these proceedings an order was made by one of the justices of this court that a writ of certiorari issue, requiring that a return be made by the respondent on or before July 16, 1938.
Pursuant to such order a return was made of the proceedings below. Since that time nothing further has been done and we are not favored with an abstract or arguments on either side. In this state of the record, petitioners are presumed to have abandoned their cause. Walsh v. Pocahontas State Bank, Iowa, 263 N.W. 834; Aetna State Bank v. Fremmer et al., 213 Iowa 339, 239 N.W. 234; Franquemont v. Munn, 208 Iowa 528, 224 N.W. 39. Other cases might be cited but these are sufficient.
It follows that there is nothing before us to review and the writ issued herein should be annulled. — Writ annulled.
MITCHELL, C.J., and HAMILTON, STIGER, HALE, OLIVER, RICHARDS, MILLER, and BLISS, JJ., concur. *Page 631